COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


BORDER APPAREL LAUNDRY, LTD.,


                            Appellant,

v.

VICKY DOMINGUEZ,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00162-CV

Appeal from the

327th District Court
 
of El Paso County, Texas

(TC# 2002-3623)

MEMORANDUM OPINION

 Pending before the Court is Appellant's motion to dismiss this appeal pursuant to Tex. R.
App. P. 42.1(a)(1).  Appellant represents that the parties have reached an agreement to settle and
compromise the dispute and requests that this Court dismiss the appeal.  Appellee has not objected
to the motion, and there is no indication that dismissal would prevent Appellee from seeking the
relief to which she would otherwise be entitled.  See Tex. R. App. P. 42.1(a)(1).  We therefore grant
Appellant's motion, and dismiss the appeal.  As the motion does not indicate the parties have agreed
otherwise, costs will be taxed against Appellant.  See Tex. R. App. P. 42.1(d).

						GUADALUPE RIVERA, Justice
November 12, 2009

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating